Citation Nr: 0503876	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03- 14 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for 
hypercholesterolemia.  

5.  Entitlement to service connection for tobacco abuse.  

6.  Entitlement to service connection for gastrointestinal 
hemorrhage.  

7.  Entitlement to service connection for right knee 
disorder.  

8.  Entitlement to service connection for a right leg.  

9.  Entitlement to service connection for a right arm.  

10.  Entitlement to service connection for hepatitis C.  

11.  Entitlement to service connection for a left shoulder.

12.  Entitlement to service connection for a left kidney 
disability.  

13.  Entitlement to service connection for a rib disability.  

14.  Entitlement to service connection for a cervical spine.  
	
15.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 1945 to November 
1946 and from. August 1947 to July 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action that 
denied the claims currently on appeal.  In January 2003, the 
Board granted the veteran's motion to have his case advanced 
on the Board's docket. The case is before the Board for 
appellate consideration at this time.  

A review of the record indicates that the veteran is also 
seeking service connection for scarring on his left leg 
secondary to injuries sustained in an in-service automobile 
accident, but this issue has not been adjudicated by the RO.  
Accordingly, the Board does not have jurisdiction over this 
matter, which is referred to the RO for all appropriate 
action.  

The issues of service connection for prostate cancer, 
hypertension, coronary artery disease, hypercholesterolemia, 
right knee and leg disorders, Hepatitis C, a left shoulder 
disorder, a cervical spine disorder, and a lumbar spine 
disorder will be discussed in the e REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder causing gastrointestinal bleeding has not been 
clinically demonstrated.  .  

2.  There is no competent evidence relating a current right 
arm disorder to a disease or injury in service.  

3.  A current a left kidney disorder has not been 
demonstrated.  

4.  There is no competent evidence relating a current rib 
disability to a disease or injury in service.  

5.  The veteran's claim for disability due to tobacco use 
lacks legal merit.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disorder causing 
gastrointestinal bleeding that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

2.  The veteran does not have a right arm disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  

3.  The veteran does not have a kidney disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  

4.  The veteran does not have a rib disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  

5.  Disability due to tobacco use was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1103, 1110, 1131 (West 
2002);38 C.F.R. § 3.300 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) modified 
VA's duties to notify and assist claimants.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004)

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Initially and in regard to the veteran's claim for service 
connection for disability due to tobacco use, it is noted 
that the United States Court of Appeals for Veterans Claim 
(Court) recently held that VA's duties to notify and assist 
contained in the VCAA are not applicable to claims, such as 
this one, in which the law, rather than the evidence, is 
dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.")  

In regard to the veteran's claims for service connection for 
gastrointestinal bleeding, a right arm disorder, a rib 
disability, and a kidney disability, it is noted that in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
Court found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In this regard, it is noted that in August 2002 the RO sent 
the veteran a letter that told him what evidence VA was 
responsible for obtaining, and what evidence he was 
responsible for.  The letter essentially invited him to 
submit relevant evidence.  
This letter in conjunction with the statement of the case 
furnished him with the criteria for service connection for 
his claimed disabilities and served to inform him of the ways 
in which the evidence did not substantiate his claims.  The 
discussion in the statement of the case served to tell him of 
the evidence needed to substantiate his claims.

The Pelegrini Court also held that VCAA notice should 
generally be provided prior to the initial adverse decision 
on the claim.  Pelegrini v. Principi, at 119-120.  However, 
the Court specified that its decision was not meant to 
invalidate decisions made prior to the November 9. 2000 
effective date of the VCAA.  In those cases it was sufficient 
for the Board to ensure that proper notice was ultimately 
provided.  Id., at 120, 122-4.

The Board notes that the veteran has not been afforded VA 
examinations in regard to his claims for service connection 
for a rib disorder, a kidney disorder, gastrointestinal 
bleeding, and a right arm disorder.  In this case, because 
the veteran has not provided nor identified evidence of in-
service complaints or treatment for any of these disorders, 
and has not reported a continuity of symptomatology or 
otherwise provided competent evidence that they are related 
to service, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an examination or 
medical opinion is not necessary in regard to these claims.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512 (2004) 

In view of the above, it is apparent that VA has complied 
with the notice requirements of the VCAA and since there is 
no known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's current appellate claims 38 U.S.C.A. 
§ 5103A(a)(2).  It is noted in this regard that VA clinical 
records have been recently associated with the claims folder 
that have not been considered by the RO and it is further 
noted that the veteran has not waived such a review.  
However, these clinical records contain no evidence relevant 
to the veteran's claim for service connection for a right arm 
disorder, a rib disorder, a kidney disorder, and 
gastrointestinal bleeding.  Under such circumstances, 
submission to the RO for such a review is unnecessary 
38 C.F.R. § 19.37(a) (2004).  

Accordingly, the Board will proceed to adjudicate on the 
current record the veteran's current claim for service 
connection for a rib disability, a right arm disability, 
gastrointestinal bleeding, and a kidney disorder.  

Gastrointestinal Bleeding, Right Arm disability, Rib 
Disability, Left Kidney Disability.  

On the veteran's November 1945 examination prior to entrance 
into his first period of active duty no pertinent 
abnormalities were reported.  Service medical records from 
this period of active service make no reference to any 
treatment for gastrointestinal bleeding, a right arm 
disability, a rib disability, or any kidney disability.  The 
veteran's November 1946 examination prior to discharge from 
this period of active duty was unremarkable.  

On the veteran's August 1947 examination prior to entrance 
into his first period of active duty no pertinent 
abnormalities were reported.  Service medical records from 
this period of active service make no reference to any 
treatment for gastrointestinal bleeding, a right arm 
disability, a rib disability or any kidney disability.  The 
veteran's July 1950 examination prior to discharge from this 
period of active duty contained no pertinent findings.  

VA and private clinical records, examination reports, and 
medical statements from 1950 on contain no findings, 
complaints, or diagnoses indicative of gastrointestinal 
bleeding, a right arm disability, a rib disability or any 
kidney disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d). Direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

The service medical records contain no findings indicative of 
gastrointestinal bleeding, a right arm disability, a rib 
disability or any kidney disability during either of the 
veteran's periods of active service.  In addition the post 
service medical evidence contains no findings indicative of 
any of these claimed disabilities.  

It is true that the veteran is competent to report his 
symptoms.  See Grottviet v. Brown, 5 Vet. App. 91, 93 (1993).  
In this case, however, the veteran has not reported the 
presence of relevant symptoms in service, or for many years 
after service.  As a lay person, he would not be competent to 
diagnose current gastrointestinal hemorrhage or left kidney 
disability.  Id.

The requirements for service connection outlined by the U.S. 
Court of Appeals for Veterans Claims (Court) in Caluza v. 
Brown, have not been met in regard to the veteran's claims 
for service connection for service connection for 
gastrointestinal bleeding, a right arm disability, a rib 
disability or any kidney disability.  Therefore, service 
connection for these disabilities must be denied.  

Disability Due to Tobacco Use 

In regard to the veteran's claim for disability due to 
tobacco use, the Board notes that Congress has prohibited the 
grant of service connection for any disability on the basis 
that such disability resulted from a disease attributable to 
the use of tobacco products during the veteran's active 
service. That legislative ban applies to all claims filed 
after June 10, 1998. See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300 (2003).  Therefore, as a matter of law, any claims 
received by VA after June 10, 1998, are subject to this 
restriction.

The claim of service connection for disability due to tobacco 
use was initially filed in July 2002.  Therefore, this claim 
is prohibited as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

ORDER

Service connection for disability due to tobacco use is 
denied.  

Service connection for gastrointestinal bleeding is denied.  

Service connection for a right arm disability is denied.  

Service connection for a rib disability is denied.  

Service connection for a kidney disability is denied.  


REMAND

Initially, the Board notes that relevant VA clinical records 
have been recently associated with the claims folder. The RO 
has not reviewed this evidence and the veteran has not waived 
initial RO review of this evidence.  Such a review must be 
conducted prior to further appellate consideration in this 
case.  38 C.F.R. § 20.1304 (2004).  

In addition, the record indicates that the veteran underwent 
considerable treatment for prostate cancer during 1995 at the 
Mountain Home VA Medical Center.  Records reflecting this 
treatment are not in the claims folder.  As VA has notice of 
the existence of additional VA records, they must be 
retrieved and associated with the other evidence already on 
file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995). Therefore, these clinical records should 
be requested and associated with the claims folder.  

The veteran contends, in pertinent part, that he now has 
right knee and leg disorders, a left shoulder disorder, a 
cervical spine disorder, and a lumbar spine disorder as a 
result of injuries sustained in an in-service vehicle 
accident in 1949.  Review of the service medical indicates 
considerable treatment during service for a fracture of the 
left femur as a result of a jeep crash that occurred in 
December 1949, but make no reference to any of the 
disabilities for which the veteran is currently seeking 
service connection.  Post service medical records indicate 
treatment in recent years for complaints referable to the 
right knee, right leg/hip, left shoulder, low back, and 
cervical spine.  

An examination is necessary to obtain a competent opinion as 
to whether any of these disabilities are related to service 
and whether any were caused or made permanently worse by the 
service-connected left femur disability. Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service- connected 
disease or injury. 38 C.F.R.§ 3.310(a) (2003). Also the Court 
has held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
non-service- connected disability caused by a service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran has also argued, essentially, that his 
hypertension and the other cardiovascular disorders for which 
he claims service connection had their onset during service.  
A review of the veteran's service medical records reflecting 
his hospitalization following his December 1949 jeep accident 
contain a number of borderline and mildly elevated blood 
pressure readings and the current record indicates 
longstanding treatment for hypertension, status post coronary 
artery disease and hypercholesterolemia, all of which are 
being claimed as service connected.  The veteran has never 
been afforded a VA examination for these conditions, and such 
should be conducted prior to further appellate consideration 
of these claims.  

In view of the above, this case is REMANDED for the following 
actions:  

1.  The RO should obtain all clinical 
records documenting the veteran's treatment 
for prostate cancer at the Mountain Home VA 
Medical Center in 1995.  All records 
obtained should be associated with the 
claims folder.  

2.  Then, the veteran should be afforded a 
VA orthopedic examination to determine the 
etiology of his claimed right knee, right 
leg/hip, left shoulder, low back, and 
cervical spine disabilities.  The claims 
folder must be made available to the 
examiner prior to the examination.  The 
examiner should indicate that the claims 
folder has been reviewed.  

At the conclusion of the examination, and 
after a review of the record, the examiner 
should express an opinion with rationale as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current right knee, right leg/hip, left 
shoulder, low back, and cervical spine 
disabilities had their onset during service 
or were caused or aggravated (made 
permanently worse) by the service-connected 
residuals of a left femur fracture.  

3.  The veteran should also be afforded a 
VA cardiovascular examination to determine 
the etiology of all the veteran's 
cardiovascular disabilities.  The claims 
folder must be made available to the 
examiner.  The examiner should indicate 
that the claims folder has been reviewed.  

All pertinent clinical findings of the 
examination should be reported in detail.  
At the conclusion of the examination and 
after a review of the record the examiner 
should express a medical opinion, with full 
rationale as to whether it is at least as 
likely as not that (50 percent probability 
or more) that any current cardiovascular 
disability found on the examination had its 
onset during service or within one year of 
service discharge.  In regard to any 
hypercholesterolemia found on the 
examination, the examiner should also 
indicate whether hypercholesterolemia is a 
disease or causes disability, and, if so, 
whether such had its onset during service 
or within one year following service 
discharge.  

4.  Then, readjudicate the issues on 
appeal, and if any of the benefit sought 
remain denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


